Title: To James Madison from Andrew Ellicott, 2 January 1817
From: Ellicott, Andrew
To: Madison, James



Sir
Military Academy West Jany. 2d. 1817.

Yesterday we lost one of the brightest ornaments of our institution, (Mr. Cadet Low), by the premature discharge of a piece of artillery: this is the second deplorable accident that has happened at this place in the space of 18 months, both under the immediate command and eye of Captn. Partridge.  Captn. Crozet a distinguished artilleralist from France, now in the employ of our government, was passing near the cannon just before the firing commenced, and I presume from the awkward manner in which the business was managed, warned the Doctr. to be ready, for he was convinced some accident would happen and his services be required: in less than 10 minutes his prediction was verified.  The young gentleman lived but a few minutes, and even spoke after the discharge of the piece, being blown some distance, much mangled, and great part of his left arm torn off.  Captn. Partridge is a military man in theory only, having never seen any service off our parade ground.  In my opinion, every thing relative to the management of arms ought to be taught here in the nicest, and safest manner; which can only be done by those who have a practical knowledge of the subject.  As professor of engineering, Captn. Partridge has no practical knowledge whatever, and therefore, that highly important part of a military education has been too much neglected here.  But instead of attending to his own professorship, he has been constantly interfering with the classes belonging to Col. Mansfield and myself, and during great part of the late season had his Philosophical, and Mathe classes to attend him, as tho he was professor of both branches!  This jumbling of classes has been extremely inconvenient to us, neither do I see how it can be remidied, situated as we now are, for interfere and meddle he will, and having since his late triumphant return from the city of Washington the command of the Cadets given to him, he can manage them to his own purpose, and we are now told he is opening a new military professorship of ethics, the fact can not be doubted, as the quarter-master has been ordered to purchase the necessary books.  Mr. Brackenridge, a member of Congress from Virginia, spent several days, some weaks ago with us, if called upon he can give you some important information relative the management and police at this place.
But to the main object of this letter.  In the Royal Military school at Woolwich, the number of Cadets is limitted to 180, they have one principal, and 9 mathematical masters, and here we have for 250 Cadets, one principal, and only one assistant.  And the assistant, (imposed upon me without either my knowledge or consent), was Lieut. Wright of the engineers, (a cousin of Captn. Partridges), very illiterate, with but little mathematical knowledge, and without any of engineering; he has fortunately resigned the place of assistant: not only one, but at least four more are now necessary for this institution, and I am well convinced they are not to be found in the corps of engineers.  A number of students from this institution, since its last organization in 1812 have been appointed into that corps; but those appointments were made without the knowledge or consent of the staff, and were not by any means from among our best, and most scientific students, by which it would appear, that mathematical and scientific acquirements were not necessary for an engineer in this country, tho indispensable in Europe.
If I am to be responsible for the management of the Mathematical department of this institution, I should wish to have the privilege of naming the principal assistant; from the want of one capable of performing that duty, I have been put to many, and very serious difficulties, added to much additional labour.
I have only to add, that it is the sincere wish of the staff of this institution, that the Secretary of War would fall upon some plan to restrain Captn. Partridge from meddling with the departments of the different professors, and confine him to the line of his own duty.  I am sir, with great esteem, your old friend and hbe. servt.

Andw. Ellicott.

